UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1274



JOHN VAN B. METTS, III,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF REVENUE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-131)


Submitted:   July 10, 2000              Decided:   September 12, 2000


Before MURNAGHAN,* WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Van B. Metts, III, Appellant Pro Se.     James Peeler Smith,
Assistant Attorney General, Marilyn Ruth Mudge, Assistant Attorney
General, Raleigh, North Carolina, for Appellee.




     *
       Judge Murnaghan participated in this case but died prior to
the time the decision was filed. The decision is filed by a quorum
of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Metts, proceeding pro se, filed a suit claiming that he

was denied a reasonable accomodation of his disability in violation

of the Americans with Disabilities Act. We have carefully reviewed

the district court’s order dismissing the case, as well as the

record and the informal briefs of the parties,* and we find no re-

versible error.   Accordingly, we affirm.   See Davis v. North Caro-

lina Dep’t of Corrections, 48 F.3d 134, 138 (4th Cir. 1995).     We

dispense with oral argument, because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
        We grant the Equal Employment Opportunity Commission’s
motion to file a brief out of time and deny Appellee’s motion to
strike.


                                 2